Case 1:19-cv-21804-RNS Document 1 Entered on FLSD Docket 05/06/2019 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.:


 HECTOR NUNEZ, on behalf of himself
 and others similarly situated,

        Plaintiffs,

 v.

 KONICA MINOLTA BUSINESS
 SOLUTIONS U.S.A, INC.,

       Defendant.
 ___________________________________/

                      CLASS AND COLLECTIVE ACTION COMPLAINT

        I, Hector Nunez, on behalf of myself and others similarly situated, plaintiffs, in the above-

 styled cause, sue defendant: Konica Minolta Business Solutions U.S.A., Inc. This action is filed

 under: the Fair Labor Standards Act, 29 U.S.C. §§ 201-216 (“FLSA”) and Florida Statute § 448.08.

                                       NATURE OF CASE

        1.      This is an action for unpaid overtime under the Fair Labor Standards Act, 29 U.S.C.

 §§ 201-216 (“FLSA”) and unpaid wages under Florida Statute § 448.08.

        2.      The FLSA unpaid overtime claims are brought as a collective action under 29

 U.S.C. § 216(b).

                                 JURISDICTION AND VENUE

        3.      Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. § 1331, 28 U.S.C. §

 1367, and 29 U.S.C. § 216(b).

        4.      Venue of this action properly lies in this Court pursuant to 28 U.S.C. § 1391.
Case 1:19-cv-21804-RNS Document 1 Entered on FLSD Docket 05/06/2019 Page 2 of 5



                                             PARTIES

        5.      Plaintiff is an individual and a citizen of the State of Florida residing in Hialeah,

 Florida.

        6.      Defendant is a New York corporation with its principal place of business in

 Ramsey, New Jersey. Defendant provides printing, imaging, IT, and consulting services for

 customers in the United States, including Florida.

                                               FACTS

        7.      In or about September 2014, Plaintiff began employment with Defendant.

        8.      In or about August 2017, Plaintiff separated from employment with Defendant.

        9.      During his employment, Plaintiff regularly worked over forty hours per week.

 During this time, Plaintiff’s compensation consisted of a salary plus commissions.

        10.     Based on his job duties, Plaintiff cannot be classified as exempt by the FLSA.

        11.     At all times during Plaintiff’s employment with Defendant, the Defendant

 intentionally and knowingly failed to pay him overtime.

        12.     Upon information and belief, during the three years prior to the filing of this

 Complaint, Defendant intentionally and knowingly failed to pay overtime to all of its employees

 similarly situated to Plaintiff, whether by title or job duties. Upon information and belief, this

 company-wide policy and practice was and is designed to save money by not paying its employees

 all compensation owed and by not paying certain payroll taxes.

        13.     As a result of result of Defendant’s unlawful acts, Plaintiff has been forced to retain

 undersigned counsel to bring this action.

        14.     Any and all conditions precedent to bringing the claims herein, if any, were satisfied

 or waived.



                                                  2
Case 1:19-cv-21804-RNS Document 1 Entered on FLSD Docket 05/06/2019 Page 3 of 5



                      FLSA COLLECTIVE PLAINTIFF ALLEGATIONS

        15.     The additional parties who may opt-in as plaintiffs in this action for purposes of

 Count I consists of any current or former non-exempt employees of Defendant who were similarly

 situated to Plaintiff, whether by title or job duties (“FLSA Collective Action Plaintiffs”).

        16.     Plaintiff and the FLSA Collective Action Plaintiffs were subject to common

 unlawful pay practices, policies, and procedures. Specifically, during the three years prior to the

 filing of this Complaint, Defendant intentionally and knowingly failed to pay all of its employees

 who were similarly situated to Plaintiff, whether by title or job duties overtime at time and a half

 their regular rate, in violation of the FLSA.

        17.     Count I is properly brought under and maintained as a collective action pursuant to

 29 U.S.C. § 216(b). The FLSA Collective Plaintiffs are readily ascertainable. For purposes of

 notice and any other purpose related to this action, the names and addresses of the FLSA Collective

 Plaintiffs are or should be readily available from Defendant.

                            COUNT I – FLSA UNPAID OVERTIME

        18.     Plaintiff incorporates by reference, and as if fully restated herein, the allegations

 contained in Paragraphs 1- 17 of this Complaint.

        19.     Defendant employs more than two individuals.

        20.     Defendant has an annual dollar volume of sales or business being done of at least

 $500,000.

        21.     Defendant is subject to the FLSA.

        22.     During Plaintiff’s employment with Defendant, the Defendant was his employer,

 as that term is defined by the FLSA.




                                                  3
Case 1:19-cv-21804-RNS Document 1 Entered on FLSD Docket 05/06/2019 Page 4 of 5



        23.     During Plaintiff’s employment, he worked more than forty (40) hours per work

 week but was not paid any overtime as a result of the Defendants’ unlawful pay practices, policies,

 and procedures.

        24.     Defendant knew that Plaintiff was not being paid for overtime hours worked.

        25.     Defendant’s failure to pay overtime was intentional.

        26.     As a direct and legal consequence, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff respectfully requests the following:

                a.     Enter judgment in his favor for unpaid overtime under the FLSA;

                b.     Award the full amount of unpaid overtime, liquidated damages, and pre-

                       judgment interest;

                c.     Award attorney fees and costs;

                d.     Enter equitable relief mandating the cessation of the unlawful pay practices,

                       policies and procedures; and

                e.     Grant any other relief this Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiff demands a jury on all issues so triable.

  Dated: May 5, 2019                             Respectfully submitted,

                                                 /s/ Gregory W. Lineberry
                                                 WILLIAM J. CANTRELL
                                                 Florida Bar Number 0103254
                                                 Primary email: wcantrell@cantrellpllc.com
                                                 Secondary email: admin@cantrellpllc.com
                                                 GREGORY W. LINEBERRY
                                                 Florida Bar Number 0181552
                                                 Primary email: glineberry@cantrellpllc.com
                                                 Secondary email: admin@cantrellpllc.com




                                                  4
Case 1:19-cv-21804-RNS Document 1 Entered on FLSD Docket 05/06/2019 Page 5 of 5



                                     CANTRELL, PLLC
                                     111 2nd Ave NE, Ste. 1100
                                     St Petersburg, FL 33701
                                     Telephone:813.867.0115
                                     Facsimile: 813.867.0116
                                     Attorneys for Plaintiff




                                       5
